DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.
Claim Objections
Claim 29 is objected to because of the following informalities:  in line 2, “the further laboratory device” should read --the second laboratory device--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein the coupling device comprises at least one mechanical coupling element”.  It is unclear whether the at least one mechanical coupling element is the same or different as the at least one mechanical coupling element as recited in claim 1 since claim 1 previously recites the coupling device comprises at least one mechanical coupling element.  As such the claim is indefinite for failing to distinctly claim the limitation.  
Claim 8 recites the limitation “wherein the coupling device comprises at least one electrical coupling element”.  It is unclear whether the at least one electrical coupling element is the same or different as the at least one electrical coupling element as recited in claim 1 since claim 1 previously recites the coupling device comprises at least one electrical coupling element.  As such the claim is indefinite for failing to distinctly claim the limitation.
Regarding claim 8, a broad range or limitation together witha narrow range or limitation that
 falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “for detachable”, and the claim also recites “in particular rigid attachment” which is the narrower statement of the range/limitation; additionally, claim 4 recites the broad recitation “is integrally formed with the at least one electrical coupling element”, and the claim also recites “in particular in the form of at least one fixing electrical plug-type connector” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-8, 11-18, 20-23 and 26-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiuping (CN 205850744) (with paragraphs referencing machine translation) in view of Labriola, II (U.S. Patent No. 5,428,470).
Regarding claim 1, Qiuping discloses a laboratory device (title; figure 5), having at least one adjustable operating parameter for controlling at least one laboratory device function ([0023]) and having an outer housing (figure 1, reference #200), characterized in that
the outer housing comprises a coupling device comprising at least one mechanical coupling element (walls of reference #110 and 120) and at least one electrical coupling element (reference #110 and 120 is USB device that has electrical coupling; [0051]) for coupling the laboratory device to at least one further laboratory device for the same at least one laboratory device function (figure 2, reference #110; figure 5 showing coupling), the at least one operating parameter of the further laboratory device being adjustable (figure 6, both devices 100 having reference #114 and 115 for adjusting operating parameters),
wherein the mechanical coupling element of the laboratory device comprises a projection for engagement (reference #110 is USB male slide; [0048]) of a complementary recess of the at least one further laboratory device, or vice versa (reference #120 is USB female slot; [0051]),
and the electrical coupling element comprises an electrical contact portion provided in the recess or at the projection of the mechanical coupling element (reference #120 has PCB board; [0051]), and  
wherein the coupling device is configured such that by means of the coupling device the laboratory device and the at least one further laboratory device can be operated simultaneously and by means of a common adjustment device the at least one operating parameter can be adjusted in a central manner independently and/or consistently for the laboratory device and the at least one further laboratory device (figure 6, reference #110, 114 and 115; [0012]; [0027]; [0047]-[0048] (USB connects two devices for central control by single chip microcomputer)),
wherein the common adjustment device represents a user interface integrated in the outer housing of the laboratory device or in an outer housing of one of the further laboratory devices (figure 6, reference #114 and 115; [0014]; [0023]).
While the reference discloses setting the slaves and controlling each slave up to 255 slaves with a status indicator display (reference #114 monitors and displays status indicating that 255 is limit ([0014]; [0027]-[0028]), to the extent, that is not considered a monitoring unit configured to detect a total number of laboratory devices coupled together by means of the coupling device of the laboratory device and corresponding or complementary coupling devices of the at least one further laboratory device and the laboratory device, and the monitoring unit outputs a warning signal and/or limits a power of the first laboratory device when a predetermined total number limit of the permissible total number of laboratory devices coupled together is exceeded, Labriola, II teaches another modular system (title), wherein the laboratory device further comprises a monitoring unit configured to detect a total number of laboratory devices coupled together by means of the coupling device of the laboratory device and corresponding or complementary coupling devices of the at least one further laboratory device and the laboratory device, and the monitoring unit outputs a warning signal and/or limits a power of the first laboratory device when a predetermined total number limit of the permissible total number of laboratory devices coupled together is exceeded (reference #312; reference #734; column 2, lines 30-33; column 7, lines 2-18; column 7, lines 27-30; column 11, lines 10-21; column 15, lines 42-50).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the monitoring unit of Labriola, II with the laboratory device of Qiuping.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach modular systems.  One of ordinary skill in the art would be motivated to provide a monitoring unit because it monitors power of the modules to optimize burst torque and to detect motor load overload problems before motor failure occurs to ensure the modular system is working properly and efficiently (Labriola II column 2, lines 30-33).
Regarding claim 3, Qiuping in view of Labriola, II discloses all the limitations as set forth above.  The reference as modified further discloses wherein the common adjustment device is configured such that it selectively adjusts the at least one operating parameter consistently for the laboratory device and the at least one further laboratory device, or independently of one another (figure 6, reference #114 and 115; [0012]; [0023]; [0027]-[0028]).
Regarding claim 4, Qiuping in view of Labriola, II discloses all the limitations as set forth above.  The reference as modified further discloses wherein the at least one mechanical coupling element detachably attaches the at least one further laboratory device to the laboratory device (see walls of reference #110 and 120; see figure 5; [0048]).
Regarding claim 5, Qiuping in view of Labriola, II discloses all the limitations as set forth above.  The reference as modified further discloses wherein the at least one mechanical coupling element has a guiding device for aligning the laboratory device at the further laboratory device(s) to be coupled and/or has a snap-in or clamping device for fixing the laboratory device to the further laboratory device(s) to be coupled (see walls of reference #110 and 120; [0022]).
Regarding claim 6, Qiuping in view of Labriola, II discloses all the limitations as set forth above.  The reference as modified further discloses wherein the at least one mechanical coupling element comprises two mechanical coupling elements arranged on opposite sides of the outer housing, each for coupling to one of the further laboratory devices (figure 2, reference #110 and 120).
Regarding claim 7, Qiuping in view of Labriola, II discloses all the limitations as set forth above.  The reference as modified further discloses wherein the at least one electrical coupling element provides for a detachable electrical connection of the laboratory device to the at least one further laboratory device for transferring the at least one operating parameter to the respective laboratory device, which operating parameter is set for the laboratory device and/or for the at least one further laboratory device by means of the common adjustment device (reference #110 and 120; [0012]; [0014]; [0018]; [0027]; [0051]; [0053]).
Regarding claim 8, Qiuping in view of Labriola, II discloses all the limitations as set forth above.  The reference as modified further discloses wherein the coupling device comprises at least one mechanical coupling element for detachable and in particular rigid attachment of the at least one further laboratory device to the laboratory device (see walls of reference #110 and 120) and wherein the coupling device comprises at least one electrical coupling element for a detachable electrical connection of the laboratory device to the at least one further laboratory device for transferring the at least one operating parameter to the respective laboratory device, which operating parameter is set for the laboratory device and/or for the at least one further laboratory device by means of the common adjustment device (reference #110 and 120; [0012]; [0014]; [0018]; [0027]; [0051]; [0053]), and wherein the at least one mechanical coupling element is integrally formed with the at least one electrical coupling element (reference #110 and 120; [0048]; [0051]).
Regarding claim 11, Qiuping in view of Labriola, II discloses all the limitations as set forth above.  The reference as modified further discloses further comprising a user display arranged in the outer housing, which user display is configured to display the at least one operating parameter set for the laboratory device and/or for the further laboratory devices coupled to it and/or to display the total number of laboratory devices coupled together (reference #114; [0028]).
Regarding claim 12, Qiuping in view of Labriola, II discloses all the limitations as set forth above.  The reference as modified further discloses wherein the laboratory device and the at least one further laboratory device are designed as magnetic stirrers (title; figure 6), each comprising a placement plate (reference #300; [0016]), and a magnetic drive arranged inside the outer housing for generating a suitable magnetic field in order to set a stirrer in a vessel in a stirring motion, which vessel is standing on the placement plate (reference #400; [0018]; [0047]), and wherein the laboratory device functions controllable by the at least one adjustable operating parameter comprise stirring and/or heating of a substance in a vessel standing on the placement plate ([0014]).
Regarding claim 13, Qiuping in view of Labriola, II discloses all the limitations as set forth above.  The reference as modified further discloses whose coupling device is further configured for the mechanical and/or magnetic transmission of a drive energy to a magnetic drive of the at least one further laboratory device, which magnetic drive is configured to convert this drive energy in a magnetic field suitable for the stirring function, such that the at least one further laboratory device does not require its own drive energy for generating the magnetic field suitable for its stirring function ([0014]; [0026]-[0027]; [0056]).
Regarding claim 14, Qiuping in view of Labriola, II discloses all the limitations as set forth above.  The reference as modified further discloses a control unit for a laboratory device of claim 1, wherein the control unit is configured and/or programmed to recognize the at least one operating parameter that is set by means of the common adjustment device with regard to the laboratory device and to operate the laboratory device in dependence thereon ([0014]; [0018]; [0022]-[0028] (microcomputer controls magnetic field and speed parameter of each laboratory device as set by display reference #114 and passed to each further device through USB PCB board)).
Regarding claim 15, Qiuping in view of Labriola, II discloses all the limitations as set forth above.  The reference as modified further discloses wherein the control unit is further configured and/or programmed to detect a total number of laboratory devices coupled together by means of the coupling device of the laboratory device and corresponding or complementary coupling devices of the at least one further laboratory device and/or to limit a power of the laboratory device and/or to output a warning signal when a predetermined total number limit of the permissible total number of laboratory devices coupled together is exceeded (255 limit to number of devices that can be connected ([0012] (control master and detect and set each slave up to 255 devices); [0014]; [0027]-[0028]; [0056])).
Regarding claim 16, Qiuping in view of Labriola, II discloses all the limitations as set forth above.  The reference as modified further discloses a set of laboratory devices (figure 6) comprising: a laboratory device of claim 1, which represents a first laboratory device (figure 2, reference #100; see rejection of claim 1 above), and
the at least one further laboratory device (figure 6, second reference #100), each of which has an outer housing (reference #100) with a coupling device for coupling to the first laboratory device or to one another (reference #110 and 120), which coupling device is configured such that the first and the at least one further laboratory device can be operated simultaneously by means of their coupling devices and the at least one operating parameter of the respective laboratory device can be adjusted in a central manner independently and/or consistently by means of a common adjustment device, wherein the coupling devices of the first and the further laboratory devices are designed correspondingly or complementarily among one another in such a way that the first and the further laboratory devices each can be coupled to one another by means of the cooperation of the respective coupling devices (reference #110, 114, 115 and 120; [0012]; [0014]; [0018]; [0022]-[0028]; [0048]; [0051]-[0053]).
Regarding claim 17, Qiuping in view of Labriola, II discloses all the limitations as set forth above.  The reference as modified further discloses wherein the coupling devices of the first and the further laboratory devices are designed uniformly among each other (figures 5 and 6, reference #110 and 120).
Regarding claim 18, Qiuping in view of Labriola, II discloses all the limitations as set forth above.  The reference as modified further discloses wherein the first laboratory device represents a base laboratory device (figure 6, reference #100 on left), in the outer housing of which the common adjustment device in the form of a user interface is integrated (figure 6, reference #100 and 114), and
the at least one further laboratory device represents a number of expansion laboratory devices which can be modularly coupled to the base laboratory device by means of the respective coupling devices (figure 6, reference #100 on right, reference #110 and 120),
wherein the coupling devices of the base laboratory device and of the expansion laboratory devices each comprise at least one electrical coupling element for a detachable electrical connection of the base laboratory device and the expansion laboratory devices among each other for transferring the at least one operating parameter to the expansion laboratory devices, which operating parameter is set on the user interface of the base laboratory device for the expansion laboratory devices (reference #110 and 120; [0027]-[0028]; [0051]; [0052]).
Regarding claim 20, Qiuping in view of Labriola, II discloses all the limitations as set forth above.  The reference as modified further discloses a retrofit kit for a set of laboratory devices according to claim 18, wherein the retrofit kit comprises one or several expansion laboratory devices of claim 18 (figure 6; [0014]).
Regarding claim 21, Qiuping in view of Labriola, II discloses all the limitations as set forth above.  The reference as modified further discloses wherein the laboratory device is a magnetic stirrer (title; [0002]).
Regarding claim 22, Qiuping in view of Labriola, II discloses all the limitations as set forth above.  The reference as modified further discloses wherein the at least one mechanical coupling element rigidly attaches to the at least one further laboratory device to the laboratory device (see figure 5; [0020]; [0027]; [0048]; [0055]). 
Regarding claim 23, Qiuping in view of Labriola, II discloses all the limitations as set forth above.  The reference as modified further discloses wherein the coupling device comprises at least one fixing electrical plug-type connector (reference #110 and 120 are USB plug-type connectors; [0020]; [0048]).
Regarding claim 26, Qiuping in view of Labriola, II discloses all the limitations as set forth above.  The reference as modified further discloses wherein the control unit is configured and/or programmed to recognize the at least one operating parament that is set by means of the common adjustment device with regard to the further laboratory devices coupled to the laboratory device and to operate the further laboratory devices in dependence thereon ([0014]; [0018]; [0022]-[0028] (microcontroller controls magnetic field and speed parameter of each laboratory device as set by display reference #114 and passed to each further device through USB PCB board). 
Regarding claim 27, Qiuping in view of Labriola, II discloses all the limitations as set forth above.  The reference as modified further discloses wherein the expansion laboratory devices are mutually identical (figures 5 and 6, reference #100; [0012]).
Regarding claim 28, Qiuping discloses a set of laboratory devices (figure 6), comprising:
a first laboratory device (figure 2, reference #100; figure 6, left reference #100) and at least one further laboratory device which is a second laboratory device (figure 6, second reference #100 on right), 
the first laboratory device and the second laboratory device each having at least one adjustable operating parameter capable for controlling at least one laboratory device function ([0023]), and each having an outer housing (figure 1, reference #200),
the outer housing of each laboratory device comprising a coupling device (reference #110 and 120) having at least one mechanical coupling element (wall of reference #110 and 120) and at least one electrical coupling element for coupling the first laboratory device to the at least one second laboratory device (reference #110 and 120 is a USB device that has electrical coupling; [0051]),
wherein the mechanical coupling element of the first laboratory device comprises a projection for engagement (reference #110 is USB male slide; [0048]) of a complementary recess of the at least one second laboratory device, or vice versa (reference #120 is USB female slot; [0051]),
and the electrical coupling element comprises an electrical contact portion provided in the recess or at the projection of the mechanical coupling element (reference #120 has PCB board; [0051]), and  
wherein the coupling device is configured such that by means of the coupling device the first laboratory device and the at least one second laboratory device can be operated simultaneously and by means of a common adjustment device the at least one operating parameter can be adjusted in a central manner independently and/or consistently for the first laboratory device and the at least one second laboratory device (figure 6, reference #110, 114 and 115; [0012]; [0027]; [0047]-[0048] (USB connects two devices for central control by single chip microcomputer)),
wherein the common adjustment device is a user interface integrated in the outer housing of the first laboratory device (figure 6, reference #114 and 115; [0014]; [0023]).
However, the reference does not explicitly disclose wherein the at least one second laboratory device does not comprise a user interface.
Labriola, II teaches another modular system (title).  The reference teaches wherein the at least one second laboratory device does not comprise a user interface (figure 1, reference #58, 60, 62, 66 and 68 separate from reference #42, 50, 54 and 56; figure 2, reference #120 separate from reference #102; figure 3; columns 4-5, lines 62-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second laboratory device of Qiuping so as to not have a user interface as taught by Labriola, II.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach modular systems.  One of ordinary skill in the art would be motivated to do the foregoing so that the second laboratory device is not subject to interference and in order to simplify the modular system (Labriola, II columns 4-5, lines 62-6).
Regarding claim 29, Qiuping in view of Labriola, II discloses all the limitations as set forth above.  The reference as modified further discloses wherein the coupling devices of the first and the further laboratory devices are designed uniformly among each other (figures 5 and 6, reference #110 and 120).
Regarding claim 30, Qiuping in view of Labriola, II discloses all the limitations as set forth above.  The reference as modified further discloses wherein the first laboratory device represents a base laboratory device (figure 6, reference #100 on left), in the outer housing of which the common adjustment device in the form of a user interface is integrated (figure 6, reference #100 and 114), and
the at least one further laboratory device represents a number of expansion laboratory devices which can be modularly coupled to the base laboratory device by means of the respective coupling devices (figure 6, reference #100 on right, reference #110 and 120),
wherein the coupling devices of the base laboratory device and of the expansion laboratory devices each comprise at least one electrical coupling element for a detachable electrical connection of the base laboratory device and the expansion laboratory devices among each other for transferring the at least one operating parameter to the expansion laboratory devices, which operating parameter is set on the user interface of the base laboratory device for the expansion laboratory devices (reference #110 and 120; [0027]-[0028]; [0051]; [0052]).
Regarding claim 31, Qiuping in view of Labriola, II discloses all the limitations as set forth above.  The reference as modified further discloses a retrofit kit for a set of laboratory devices according to claim 30, wherein the retrofit kit comprises one or several expansion laboratory devices of claim 30 (figure 6; [0014]).
Regarding claim 32, Qiuping in view of Labriola, II discloses all the limitations as set forth above.  The reference as modified further discloses wherein the expansion laboratory devices are mutually identical (figures 5 and 6, reference #100; [0012]).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qiuping in view of Labriola, II as applied to claim 1 above, and further in view of Lockwood et al. (U.S. Patent No. 5,834,739).
Regarding claim 25, Qiuping in view of Labriola, II discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the placement plate is a heating plate.
Lockwood et al. teaches another stirring plate (title; abstract).  The reference teaches wherein the placement plate is a heating plate (title; abstract; figure 2, reference #20 and 30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the heating plate of Lockwood et al. as part of the plate of Qiuping.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach stirring plates.  One of ordinary skill in the art would be motivated to modify the placement plate to be a heating plate because in certain laboratory applications, it is necessary to cook or boil off substances which give off flammable gases or use the heat from the plate to promote a chemical reaction or change in properties of the materials (Lockwood et al. column 1, lines 10-26).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774